DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1, 3-17, 21-23 are currently pending.  In response to the Office Action mailed 6/09/2021, applicant amended claims 1, 3, 5, 10 and 14-17; canceled claims 2 and 18-20
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/03/2021, with respect to claims 1 and 21 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 2, previously indicated as containing allowable subject matter, and Claim 21 was added as an independent claim to include all the limitations of claim 1 and claim 3, previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1, 3-17, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the ultraviolet light source is configured to be turned on under a condition that an intensity of the ambient light is lower than a preset value, and the transparent light guide plate is configured to guide ultraviolet light emitted from the ultraviolet light source to the color resin layers, to excite the fluorescent materials to emit light, so as to 
Claims 3-17 are allowable due to dependency to claim 1.
US 20160306215 A1 to Chen et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Chen discloses various limitations of base claim 1: a transparent liquid crystal display device, comprising: a transparent liquid crystal display panel (See at least Fig. 3), including a color filter substrate (Fig. 3 color modulation layer 710); and a transparent backlight module, disposed on a non-display side of the transparent liquid crystal display panel (Fig. 3 light source module 100) and including: a transparent light guide plate (Fig. 2 light guide plate 110); and an ultraviolet light source (Fig. 3 light source 130 and para 25), disposed on a side end of the transparent light guide plate (See Fig. 3), wherein the color filter substrate includes color layers with different colors, and the color resin layers with different colors are mixed with fluorescent materials which are excitable to emit corresponding colors (See Fig. 3 and para 33). 
However, Chen does not disclose that “the ultraviolet light source is configured to be turned on under a condition that an intensity of the ambient light is lower than a preset value, and the transparent light guide plate is configured to guide ultraviolet light emitted from the ultraviolet light source to the color resin layers, to excite the fluorescent materials to emit light, so as to assist the transparent liquid crystal display device to display under a condition that the intensity of the ambient light is lower than the preset value.” Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 21.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a cholesteric liquid crystal cell, disposed on a side of the transparent backlight module opposite to the transparent liquid crystal display panel, wherein a screw pitch of a cholesteric liquid crystal molecule in the cholesteric liquid crystal cell and a wavelength of ultraviolet light emitted from the ultraviolet light source are in a linear relationship, and the cholesteric liquid crystal cell is configured to reflect circularly polarized ultraviolet light having an identical rotation direction with the cholesteric liquid crystal molecule in the ultraviolet light emitted from the ultraviolet light source to the color resin layers, to excite the fluorescent materials to emit the light, so as to assist the transparent liquid crystal display device to display under the condition that the intensity of the ambient light is lower than the preset value.”
Claims 22-23 are allowable due to dependency to claim 21.
US 20160306215 A1 to Chen et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 21.  Specifically, Chen discloses various limitations of base claim 21: a transparent liquid crystal display device, comprising: a transparent liquid crystal display panel (See at least Fig. 3), including a color filter substrate (Fig. 3 color modulation layer 710); and a transparent backlight module, disposed on a non-display side of the transparent liquid crystal display panel (Fig. 3 light source module 100) and including: a transparent light guide plate (Fig. 2 light guide plate 110); and an ultraviolet light source (Fig. 3 light source 130 and para 25), disposed on a side end of the transparent light guide plate (See Fig. 3), wherein the color filter substrate includes color layers with different colors, and the color resin layers with different 
However, Chen does not disclose that “a cholesteric liquid crystal cell, disposed on a side of the transparent backlight module opposite to the transparent liquid crystal display panel, wherein a screw pitch of a cholesteric liquid crystal molecule in the cholesteric liquid crystal cell and a wavelength of ultraviolet light emitted from the ultraviolet light source are in a linear relationship, and the cholesteric liquid crystal cell is configured to reflect circularly polarized ultraviolet light having an identical rotation direction with the cholesteric liquid crystal molecule in the ultraviolet light emitted from the ultraviolet light source to the color resin layers, to excite the fluorescent materials to emit the light, so as to assist the transparent liquid crystal display device to display under the condition that the intensity of the ambient light is lower than the preset value.” Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871